Citation Nr: 0718097	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for lichen planus. 

2.  Entitlement to a rating in excess of 10 percent for right 
calluses.

3.  Entitlement to a rating in excess of 10 percent for left 
foot calluses. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who appeared to have served on 
active duty from July 10, 1953 to September 14, 1956, from 
September 26, 1956 to June 10, 1974, and from June 11, 1974 
to November 30, 1975.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that declined to reopen 
the claim seeking service connection for lichen planus and a 
separate 10 percent disability rating for the right and left 
foot calluses.  In August 2005, the veteran testified at a 
Decision Review Officer hearing; a transcript of that hearing 
is of record.  

The issues of entitlement to a rating in excess of 10 percent 
for right foot calluses and a rating in excess of 10 percent 
for left foot calluses are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2002 rating decision declined to reopen 
a claim seeking service connection for lichen planus (which 
had been previously denied by a September 1998 rating 
decision on the basis that the disorder did not manifest in 
service and was not shown to be related to service.)

2.  Evidence received since the May 2002 rating decision does 
not include any evidence that shows a diagnosis of lichen 
planus in service or tends to relate the veteran's lichen 
planus to his service, and it does not raise a reasonable 
possibility of substantiating the claim.
CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking to establish service connection for lichen 
planus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An October 2004 letter (prior to the decision on appeal) 
advised the veteran that he needed to submit new and material 
evidence to reopen the claim; of his and VA' s 
responsibilities in the development of the claim; and of what 
type of evidence that was needed to substantiate the 
underlying claim of service connection.  The October 2004 
letter advised the veteran to submit everything in his 
possession that pertains to the claim.  The February 2005 
rating decision, the April 2005 statement of the case (SOC), 
and the August 2005 supplemental SOC provided the text of 
applicable regulations and also explained what type of 
evidence would be new and material (including evidence that 
showed a diagnosis of lichen planus or a chest rash in 
service and a relationship between any current lichen planus 
and military service.)  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The rating decision, SOC, and supplemental SOC also 
addressed what the evidence showed and why the claim was 
denied.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  

While the veteran was not provided notice regarding ratings 
or effective dates (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)), he is not prejudiced by lack of such 
notice, as it becomes critical only with a grant of service 
connection. As he has received all critical notice regarding 
the matters addressed on the merits, and has had ample 
opportunity to respond/supplement the record after notice was 
given, and as the case was thereafter adjudicated, he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred along the way

Regarding the duty to assist, the veteran's relevant records 
have been secured.  He has not identified any pertinent 
evidence that remains outstanding.  The veteran was provided 
with a skin disease VA examination in November 2004.  In a 
claim to reopen a claim seeking service connection, the duty 
to assist by arranging for any additional VA examinations or 
securing an advisory medical opinion does not attach unless 
the claim has been reopened.  VA's duty to assist is also 
met.




II.  Factual Background

Evidence of record prior to the May 2002 rating decision

The service medical records (SMR's) including periodic 
physical examinations and a September 1975 retirement 
examination are completely negative for complaints, 
treatment, or diagnosis of lichen planus or chest rash.  
SMR's show that the veteran was treated for fungal around the 
genital area, tinea cruris, dermatitis of both feet, calluses 
of both feet, and venereal warts.  On September 1975 report 
of medical history, the veteran checked "yes" for skin 
diseases, in which a physician indicated that veteran had 
been treated for severe calluses of the feet.  On September 
1975 retirement examination "plantar keratosis sub 4th 
metatarsal, with dermatomycosis" was noted.  

Post service medical records include 1976 to 1978 VA 
Outpatient treatment records that are completely negative for 
any related complaints, treatment, or diagnosis of lichen 
planus or any skin disorder in the chest area. 

August 1976 and March 1977 VA examinations (for another 
alleged disorder) included physical examinations that did not 
reveal any abnormalities of the skin.   
     
1983 to 1987 VA outpatient treatment records included a July 
1983 record that reported complaints of intermittent "jock 
itch: since 1975.  A February 1984 record included a 
diagnosis of tinea cruris.  

1996 to 1998 VA outpatient treatment records are negative for 
any complains, treatment, or diagnosis related to lichen 
planus or any skin disorder in the chest area. 

On March 1998 VA examination, it was noted that the claims 
file was not available for review.  In regards to a past 
medical history, the veteran indicated that he has had a rash 
on his chest since he was in Vietnam.  He stated that the 
rash was always there, was constantly pruritic, and itched.  
He indicated that it did not drain, did not spread, and 
remained unchanged over the years.  He used several different 
medications with no improvement.  Physical examination 
revealed a chronic popular rash that occurred in a linear 
fashion just below the left breast.  The rash covered an area 
of 3 x 1.5 inches.  The diagnosis was chronic lichen planus.  

A September 1998 rating decision denied service connection 
for lichen planus indicating that the evidence failed to 
establish any relationship between lichen planus and service 
and there was no evidence of a chest rash in service.  The 
veteran did not appeal this decision and it became final.  

October 1999 to November 2000 treatment records from VA 
Central Texas Health Care System included treatment related 
to the veteran's service connected bilateral foot disorder.  

A May 2002 rating decision declined to reopen the claim for 
lichen planus indicating that treatment records from VA 
Central Texas Health Care System did not show service 
incurrence.  The veteran did not appeal this decision and it 
became final.  

Evidence of record after the May 2002 rating decision

On November 2004 VA examination, the veteran reported 
complaints of skin lesions on his left lower chest area since 
he was in Vietnam.  He indicated that local cream did not 
help.  The symptoms consisted of itching on and off; there 
were no systemic symptoms.  Physical examination revealed 
eczematous hyperpigmented patch of 3 x 1 inches on left lower 
chest area on midclavicular line involving 1% of front of 
chest.  The diagnosis was dermatitis skin left lower chest.  
           
May 2004 to June 2005 treatment records from VA Central Texas 
Health Care System were negative for complaints or treatment 
relating to a lichen planus or a skin disorder in the chest 
area.  

Records received in March 2005 from Scott and White (from 
December 1991 to January 1992) did not include a diagnosis of 
lichen planus or a skin disorder in the chest area.  

Records received in April 2005 from Parkview Hospital (dated 
in November 2002) indicated that the skin was clear, no 
significant lesions. 

Records received in April 2005 from Limestone Medical Center 
(from 1999 to 2001) indicated that the veteran had lesions 
around his eyes removed, which appeared to be both warts and 
papilloma.  A February 2000 anatomic pathology report 
indicated that he had a papillomatous segment of skin with 
characteristic features of acrochordon.  A June 2000 record 
noted that the veteran had severe tinea cruris.  A March 2001 
record included complaints of a rash in the groin.   

Records received in May 2005 from Dr. D. J. F. (from 2003 to 
2005) included an October 2004 record that noted numerous 
lesions of the axilla and face consistent with nevi and 
seborrheic keratotic lesions which would require cosmetic 
removal.  In the meantime, the veteran was advised to apply 
Carmol 20 % gel and see if most of the lesions would self 
exfoliate.  

During his August 2005 DRO hearing the veteran indicated that 
he had a skin condition between his legs and on his chest 
that itched.  He subsequently indicated that his venereal 
warts were removed, but that he had residual itching.  

III.  Criteria and Analysis

The May 2002 rating decision declining to reopen a claim of 
service connection for lichen planus was not appealed, and is 
final based on evidence then of record.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
September 2004), and the new definition applies.  Under the 
amended version, "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured. See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim. Evans v. Brown, 9 Vet. App. 273 (1996).

A May 2002 rating decision declined to reopen a claim for 
lichen planus indicating that new and material evidence had 
not been submitted.  A September 1998 rating decision 
previously denied the underlying service connection claim 
essentially because there was no diagnosis of chest rash in 
SMR's to support a claim of chronic disability and the 
evidence did not show a relationship between any current 
lichen planus or chest rash and service.  The May 2002 
decision is the last prior final decision regarding these 
matters.  

For evidence to be new and material in light of the prior 
findings, it would have to either tend to show that a chest 
rash was present during service, or it would have to tend to 
show a relationship between any current lichen planus (or 
chest rash) and service.  The evidence received since the May 
2002 RO decision consists of a November 2004 VA examination 
report and treatment records from VA Central Texas Health 
Care System, Scott & White, Parkview Hospital, Limestone 
Medical Center, and Dr. D. J. F.  The November 2004 VA 
examination report included a diagnosis of dermatitis skin 
left lower chest.  The remaining records included treatment 
for nevi and seborrheic keratotic lesions on his face, both 
warts and papilloma around his eyes, moles, tinea cruris, and 
residual itching from venereal wart removal.  The evidence 
presented is new only in the sense that it was not of record 
at the time of May 2002 RO decision.  As to the instant 
claim, it is merely cumulative (and not material). In Morton 
v. Principi, 3 Vet. App. 508 (1992), the Court held that 
medical records merely describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based upon new and material evidence.  As no 
evidence received since the May 2002 decision suggests a 
chest rash was present during service or that there is a 
relationship between any current lichen planus/chest rash and 
service, the evidence received since May 2002 does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  
Consequently, the claim may not be reopened.


ORDER

The appeal to reopen a claim seeking service connection for 
lichen planus is denied. 


REMAND

It appears that pertinent medical records remain outstanding.  
During his August 2005 DRO hearing, the veteran indicated 
that he had future appointments scheduled at VA Central Texas 
Health Care System for his right and left foot disorder.  As 
such records are constructively of record and may have some 
bearing on the veteran's claim, they must be secured.  

The Board notes that there is no specific Diagnostic Code 
(Code) for foot calluses.  In the past, the foot calluses 
were rated by analogy to a foot injury under Code 5284.  On 
January 2005 VA examination, the examiner did not indicate 
whether the right and left foot calluses were separately 
considered moderate, moderately severe, or severe and did not 
provide enough information to allow for such a determination.  
Essentially, the January 2005 VA examination only provided 
enough information that would allow for consideration under 
the scheduled ratings for the skin.  Based on the VA 
examination results, in February 2005, the RO rated the right 
and left foot calluses by analogy to a superficial scar that 
was painful on examination under Code 7804 and did not 
consider the criteria under Code 5284.  In the meantime, the 
veteran indicated that his foot disorder has increased in 
severity.  (See August 2005 DRO hearing transcript.)  As 
such, a new VA examination is indicated that is full and 
complete and would allow for consideration under Code 5284, 
as well as the schedule of ratings for the skin.  

It should be ensured that the appellant has been provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date for the claims on appeal. 


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran should be asked to 
identify all VA and non-VA medical 
treatment providers who have treated him 
for right and left foot calluses since 
September 2004.  Complete records of such 
treatment should be obtained from all 
sources identified that have not already 
been associated with the claims file.   

3.  The veteran should then be afforded a 
VA podiatry examination to determine the 
current severity of his service connected 
right and left foot calluses.  Any 
indicated tests or studies should be 
completed.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided copies of the 
criteria for rating skin disabilities, and 
examination findings must be sufficiently 
detailed to allow for evaluation under the 
skin rating criteria.  The examiner should 
also indicate whether the veteran's right 
and left foot calluses are moderate, 
moderately severe, or severe.  

4.  The claims should then be reviewed in 
light of all evidence added to the record 
since the last previous review of the 
claim.  If either claim remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and have the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


